Opinion issued April 22, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00264-CR
———————————
Jake Mitchell Cooper, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 337th District Court
Harris County, Texas

Trial Court Case No. 1164927
 

 
MEMORANDUM OPINION 
          Because no brief had been filed for
appellant, we abated this appeal and ordered a hearing in the trial court.  Among the issues the trial judge was to
consider was whether appellant desired to prosecute the appeal.  The trial court conducted the hearing on
January 4, 2010, and the supplemental record of that hearing has been filed in
this Court.  At the hearing, appellant
stated that he wished to withdraw this appeal.
          We order
the appeal reinstated.  Appellant has not
filed a written motion to withdraw the appeal. 
See Tex. R. App. P.
42.2(a).  However, given appellant=s expressed
desire to forego pursuit of his appeal, we conclude that good cause exists to
suspend the operation of Rule 42.2(a) in this case in accordance with Rule
2.  See Tex. R. App. P. 2.  We
have not yet issued a decision.  Accordingly,
the appeal is dismissed. 
          The
clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and
Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).